Filed
                                                                                    Washington State
                                                                                    Court of Appeals
                                                                                     Division Two

                                                                                      June 29, 2021


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                       DIVISION II
 ACORN OLYMPIA LLC, an Oregon limited                             No. 54501-2-II
 liability company

                               Appellant,

        v.

 ROBERT L. HELSTROM and YVONNE E.                           UNPUBLISHED OPINION
 HELSTROM, husband and wife, and their
 marital community,

                               Respondents.

 JONI BAKER and JOHN DOE BAKER, wife
 and husband, and there marital community,
 and PRIME LOCATIONS, INC., a
 Washington corporation,

                               Defendants.

       LEE, C.J. — Acorn Olympia, LLC appeals the trial court’s judgment and order awarding

Robert and Yvonne Helstrom attorney fees as the prevailing party following dismissal based on

Acorn Olympia’s voluntary nonsuit. Acorn Olympia also argues that, if the trial court properly

awarded the Helstroms attorney fees, it abused its discretion in the amount of attorney fees it

awarded. We affirm the trial court’s award of attorney fees to the Helstroms.

                                              FACTS

       Acorn Olympia filed a complaint against the Helstroms claiming breach of contract,

promissory estoppel, and unjust enrichment based on a real estate purchase and sale agreement
No. 54501-2-II


(REPSA).     The Helstroms filed a motion for summary judgment seeking dismissal of the

complaint, which the trial court denied.

        The Helstroms then filed a supplemental motion to dismiss the complaint. Before the

Helstroms’ supplemental motion was decided, Acorn Olympia filed a stipulated motion and order

of voluntary nonsuit under CR 41(a)(1)(A). The trial court dismissed Acorn Olympia’s claims

against the Helstroms without prejudice.

        After the trial court dismissed the complaint, the Helstroms filed a motion for attorney fees

and costs under the attorney fee provisions of the REPSA. Acorn Olympia objected to the motion

for attorney fees, claiming that the Helstroms were not the prevailing party under the terms of the

REPSA.1 Alternatively, Acorn Olympia argued that, if the Helstroms were the prevailing party,

they were entitled only to an award of attorney fees for the narrow issue of Acorn Olympia’s

breach of contract claim.

        The trial court found,

               5.      [Acorn Olympia]’s voluntary nonsuit of its claims against Helstrom
        makes Helstrom the prevailing party pursuant to Paragraph 21 of the [REPSA],
        which provides that if the buyer or seller institutes suit against the other concerning
        the agreement, the prevailing party is entitled to reasonable attorney’s fees and
        expenses.
               6.      The attorney’s fees incurred by Helstrom in the amount of $51,996
        and costs in the amount of $776 are reasonable. Because all facts that had to be
        developed through the evidence were integral to all causes of action pled by Acorn



1
    Paragraph 21 of the REPSA provides,

        If Buyer or Seller institutes suit against the other concerning this Agreement, the
        prevailing party is entitled to reasonable attorneys’ fees and expenses. In the event
        of trial, the amount of the attorney’s fee shall be fixed by the court.

Clerk’s Papers (CP) at 58.


                                                  2
No. 54501-2-II


       [Olympia], Helstrom may recover the entire amount requested without segregating
       among Acorn [Olympia]’s various causes of action.

Clerk’s Papers (CP) at 441. The trial court entered judgment for the Helstroms for $52,772.

       Acorn Olympia appeals.

                                           ANALYSIS

A.     LEGAL PRINCIPLES

       We use a two-step inquiry when reviewing an award of attorney fees. Bill & Melinda

Gates Foundation v. Pierce, 15 Wn. App. 2d 419, 446, 475 P.3d 1011 (2020), review denied, 197

Wn.2d 1006 (2021). First, we review the legal basis for awarding attorney fees de novo. Id. at

446-47. Second, we review the decision to award attorney fees and the reasonableness of the

attorney fee award for an abuse of discretion. Id. at 447.

       We apply “the ‘objective manifestation theory’ of contract interpretation, under which the

focus is on the reasonable meaning of the contract language to determine the parties’ intent.”

Viking Bank v. Firgrove Commons 3, LLC, 183 Wn. App. 706, 712-13, 334 P.3d 116 (2014). “The

touchstone of contract interpretation is the parties’ intent.” Tanner Elec. Co-op v. Puget Sound

Power & Light Co., 128 Wn.2d 656, 674, 911 P.2d 1301 (1996). When interpreting contracts, we

give words their “‘general and ordinary accepted meaning and connotation’ unless otherwise

defined by the parties or by the dictates of the context.’” Blue Mountain Mem’l Gardens v. Dep’t

of Licensing, Cemetery Bd., 94 Wn. App. 38, 43, 971 P.2d 75 (quoting Keeton v. Dep’t of Soc. &

Health Servs., 34 Wn. App. 353, 360-61, 661 P.2d 982, review denied, 99 Wn.2d 1022 (1983)),

review denied, 138 Wn.2d 1011 (1999).




                                                 3
No. 54501-2-II


B.     PREVAILING PARTY

       Acorn Olympia argues that the trial court erred by awarding the Helstroms attorney fees as

the prevailing party. Specifically, Acorn Olympia contends that the trial court should have applied

the definition of prevailing party in RCW 4.84.330 when interpreting the attorney fees provision

in the REPSA. Acorn Olympia also contends that the trial court improperly determined that the

Helstroms were the prevailing party because no final judgment was entered in their favor.

       RCW 4.84.330 provides,

       In any action on a contract or lease entered into after September 21, 1977, where
       such contract or lease specifically provides that attorneys’ fees and costs, which are
       incurred to enforce the provisions of such contract or lease, shall be awarded to one
       of the parties, the prevailing party, whether he or she is the party specified in the
       contract or lease or not, shall be entitled to reasonable attorneys’ fees in addition to
       costs and necessary disbursements.

               ....

               As used in this section “prevailing party” means the party in whose favor
       final judgment is rendered.

However, here, the RESPA does not contain a unilateral attorney fees 2 provision, but instead is a

bilateral provision which provides attorney fees for the prevailing party rather than one specified

party. When a contract contains a bilateral attorney fee provision, the definition of prevailing party

in RCW 4.84.330 does not apply. Hawk v. Branjes, 97 Wn. App. 776, 781, 986 P.2d 841 (1999);

Walji v. Candyco, Inc., 57 Wn. App. 284, 288, 787 P.2d 946 (1990).




2
  A unilateral attorney fees provision is one that provides fees and costs exclusively to one party.
See Hawks v. Branjes, 97 Wn. App. 776, 779-80, 986 P.2d 841 (1999). A bilateral attorney fees
provision allows either party to recover costs or attorney fees. See id. “In effect, [RCW 4.84.330]
turns a unilateral attorneys’ fee provision into a bilateral one.” Id. at 780.


                                                  4
No. 54501-2-II


       When an award of attorney fees is based on a bilateral attorney fee provision, the courts

use rules of contract interpretation to determine what meaning the parties intended for the term

“prevailing party.” See Hawk, 97 Wn. App. at 781;Walji, 57 Wn. App. at 288; see also Wachovia

SBA Lending, Inc. v. Kraft, 165 Wn.2d 481, 490, 200 P.3d 683 (2009) (“The court in Marassi [v.

Lau, 71 Wn. App. 912, 918-19, 859 P.2d 605 (1993),] erred by applying the language of RCW

4.84.330 to a bilateral contract. . . .”). For example, in Walji, the court rejected the definition of

prevailing party under RCW 4.84.330 because there was “no reason to believe that the parties

intended to incorporate this statutory definition, which is not even the usual legal definition.” 57

Wn. App. at 288. Similarly, in Hawk, the court declined to apply the statutory definition of

prevailing party to because the “facts here clearly illustrate that the parties did not intend to rely

on the statutory definition of prevailing party.” 97 Wn. App. at 781.

       And when determining the meaning of prevailing party in cases with a bilateral attorney

fees provision, the courts apply a “common sense meaning” of prevailing party. Walji, 57 Wn.

App. at 288. Under such an approach, “[a]t the time of a voluntary dismissal, the defendant has

‘prevailed’ in the common sense meaning of the word.” Id.; see also Hawk, 97 Wn. App. at 781.

Accordingly, unless the parties have expressed an intent to rely on the statutory definition of

prevailing party in RCW 4.84.330, the common sense meaning of the term “prevail” includes

instances where the defendant voluntarily dismisses its claims. See Walji, 57 Wn. App. at 288;

Hawk, 97 Wn. App. at 781.

       Here, like in Walji and Hawk, there is no evidence that the parties intended to adopt the

statutory definition of prevailing party under RCW 4.84.330 for the purpose of interpreting the




                                                  5
No. 54501-2-II


attorney fees provision in the REPSA.3 Therefore, based on the “common sense meaning” of

“prevail” recognized in Walji, the Helstroms would be considered the prevailing party following

Acorn Olympia’s voluntary nonsuit. Accordingly, the trial court did not err by concluding that the

Helstroms were entitled to an award of attorney fees under the attorney fees provision of the

REPSA.

C.     AMOUNT OF ATTORNEY FEES

       Acorn Olympia also argues that the trial court abused its discretion by awarding the

Helstroms attorney fees without segregating out attorney fees and costs related exclusively to the

breach of contract claim as opposed to the promissory estoppel and unjust enrichment claims.

Because all the claims arose out of the same set of facts such that no reasonable segregation can

be made, the trial court did not abuse its discretion by not requiring the Helstroms to segregate the

attorney fees.

       “If attorney fees are recoverable for only some of a party’s claims, the award must properly

reflect a segregation of the time spent on issues for which fees are authorized from time spent on

other issues.” Mayer v. City of Seattle, 102 Wn. App. 66, 79-80, 10 P.3d 408 (2000), review

denied, 142 Wn.2d 1029 (2001). But a trial court is not required to segregate attorney fees when




3
   Alternatively, Acorn Olympia argues that the trial court erred by failing to consider whether the
parties intended to adopt the statutory definition of prevailing party. Acorn Olympia further argues
that the trial court erred by failing to consider the circumstances surrounding the case. Here, the
trial court’s written findings of fact do not specifically indicate why the trial court determined that
the Helstroms were the prevailing party under the terms of the REPSA. And Acorn Olympia
specifically decided not to provide a verbatim report of proceedings. Therefore, the record is not
sufficient to address Acorn Olympia’s argument. Rhinevault v. Rhinevault, 91 Wn. App. 688, 692,
959 P.2d 687 (1998) (we may decline to reach the merits of issues raised on appeal when appellant
fails to meet its burden to perfect the record), review denied, 137 Wn.2d 1017 (1999).


                                                  6
No. 54501-2-II


the claims are so related that no reasonable segregation of time can be made. Hume v. Am.

Disposable Co., 124 Wn.2d 656, 673, 880 P.2d 988 (1994), cert. denied, 513 U.S. 1112 (1995).

Specifically, a “court is not required to artificially segregate time . . . where the claims all relate to

the same fact pattern, but allege different bases for recovery.” Ethridge v. Hwang, 105 Wn. App.

447, 461, 20 P.3d 958 (2001).

        Here, the trial court specifically found that “[b]ecause all facts that had to be developed

through the evidence were integral to all causes of action pled by Acorn [Olympia], Helstrom may

recover the entire amount requested without segregating among Acorn [Olympia]’s various causes

of action.” CP at 441. Although only Acorn Olympia’s breach of contract claim arose directly

from the REPSA, the unjust enrichment and promissory estoppel claims were alternative theories

of recovery based on the same factual circumstance as the breach of contract claim. Therefore,

the trial court did not abuse its discretion by finding that the Helstroms were entitled to attorney

fees without segregation. Accordingly, we affirm the trial court’s award of attorney fees to the

Helstroms.

                                  ATTORNEY FEES ON APPEAL

        The Helstroms request attorney fees on appeal. The Helstroms argue that this court “should

award the Helstroms their costs and attorneys’ fees pursuant to RAP 18.1(a)” and then cite the

language of RAP 18.1(a). Br. of Resp’t at 27.

        RAP 18.1(a) allows us to award attorney fees on appeal “[i]f applicable law grants to a

party the right to recover reasonable attorneys fees or expenses on review.” Because the Helstroms

are entitled to recover attorney fees under the REPSA, we exercise our discretion and grant the

Helstroms’ request for attorney fees on appeal.



                                                    7
No. 54501-2-II


        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Lee, C.J.
 We concur:



 Worswick, J.




 Sutton, J.




                                                8